Title: To George Washington from Ezekiel Cheever, 17 July 1779
From: Cheever, Ezekiel
To: Washington, George


        
          Hond Sir
          Springfield [Mass.] July the 17th 1779
        
        His Excelly Govr Trumbull having been pleased to apply to me as Commissary of ordnance Stores by Letter the 10th Inst. advising the dangerous State of Connecticut & thair absolute need of Some Field pieces with thair apparators, and that he had well founded reasons to Believe that it was the determined Resolution of the Enemy to penetrate into the Country & extend thair Ravages as far as Hartford before thay returned to N. York, and that He judged it most prudent to pay the Earliest attention to the Necessary means of defeating them Therefore has done me the honr as Commissary ordnance Stores to Request my attention & that I will immediately furnish Such Field pieces with Suitable Cartriges & Shott, as Colo. Comfort Sage, Jabez Hamlin & Titus Hosmer Esqres or either of them shall require with some proper officers & men Skilled in the managment of them and that He had wrote to the Chief Commanding Officer of the Militia in Hamshire County to be in readiness to March to the assistance of Connecticut in Case it shall be Necessary and that he had Requested Five hundred men to be sent forthwith to Hartford on thair Way to the Westward Towns I immediately advised with the Officers of this department when We judged it most prudent & necessary to give His Excelly our best aid Tuesday the 13th Inst. in the Morn’g Capt. B. Frothingham sett off pursuant to Gov: Trumbulls request with three field pieces compleate & Seventeen Artillymen from the laboratory none other being acquainted with the Service. the 14th on fresh applycation representing the distressed & Hazardous State of Connecticut & the improbability of Checking the enemies procedings without some field pieces We tho’t necessary to comply with Colo. Comfort Sages demand accordingly Capt. Bryant Sett of[f] about 10 oClock

that morn’g Wednesday with Twelve men & three 4 pounders compleate for Middleton to join colo. Sage Capt. Frothingham & Capt. Bryant with the Men under thair command Marched off with alacrity & belive in case opportunity offers will do themselves & Country honor.
        This manœuvre Sir gives me much anxiety and hope the Critical juncture of affairs will apologize for my well meant endeavours to aid the Illustrious Cause I have the honr to be engaged in under your Excellency & shall be happy if my Conduct meets with your & my Superiours approbation.
        I tho’t my duty to give your Excell’y this Information & pray your orders for my future Conduct. With ardent desires for your Success and Felicity I have the honor to be Your Excellencys, Dutiful & Most Humble Servan⟨t⟩
        
          Ezekl Cheever D. C⟨ommisary⟩
        
      